DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112


1.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

2.	Claim 1 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as 

based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill 

in the art to practice the invention without the elastic band cover, which is/are critical or essential 

to the practice of the invention but not included in claim 1. See In re Mayhew, 527 F.2d 1229, 

188 USPQ 356 (CCPA 1976).  In claim 1, on line 1-2, each of the respective recitations “my 

original design of a hand free towel”  and “…there is not is not a towel that is worn on a person 

wrist”  indefinite since it recites language that it not supported or enabled  by a structure attached 





to the towel to be used in a hand free manner when worn about the wrist without having an 

elastic band cover as presented in the disclosure but absent from claim 1. Correction is required. 



3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claim 1 is rejected as failing to define the invention in the manner required by 35 U.S.C. 

112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Claim 1 is indefinite since it is recited in 

multiple sentences. Further, in claim 1, on line 1, “my original design of a hand free towel” is 

indefinite since it is unclear how the towel can be used in a hand free manner?  Also, in claim 1, 

on lines 1-2, “…there is not a towel that is worn on a person wrist” is  indefinite since it is 

unclear as to how the towel is attached to the wrist, etc. Correction is required. 

The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.





Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the 

basis for the rejections under this section made in this Office action:



A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claim 1 is rejected under 35 U.S.C. 102 (a)(1) as being anticipated as understood by 

Betts (US 2016/0345640). Betts discloses a wearable towel (302) with a band (312) worn about 

the wrist in a hands-free manner/transport, subparagraphs 6, 12 and 55 and as shown in figure 8a. 

7.	An examination of this application reveals that applicant is unfamiliar with patent 

prosecution procedure. While an applicant may prosecute the application (except that a juristic 

entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field 

usually acts as a liability in affording the maximum protection for the invention disclosed. 

Applicant is advised to secure the services of a registered patent attorney or agent to prosecute 

the application, since the value of a patent is largely dependent upon skilled preparation and 

prosecution. The Office cannot aid in selecting an attorney or agent.

A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys 


and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and 

Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.


Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's 

disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJASH PATEL whose telephone number is (571)272-4993.  The examiner can normally be reached on Monday-Thursday 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on (571) 272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 

the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

free). If you would like assistance from a USPTO Customer Service Representative or access to 

the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-

1000.









March 22, 2021						/TAJASH D PATEL/                                                                                                Primary Examiner, Art Unit 3732